DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing non-specific “advice” by making reference to recorded physiological data and user-input activity data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, 

The dependent claims also do not add anything "significantly more", as use of a display to display an output is insignificant postsolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way beyond being generally linked to a technological environment or field of use for its execution (the controller). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed biological sensor is a generic sensing component performing the insignificant, extrasolution task of data gathering, and does not add anything “significantly more”. See MPEP 2106.05(d), where 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way beyond being generally linked to a technological environment or field of use for its execution 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2002/0028988) in view of Erdman (US 5365924).

Regarding claim 1, Suzuki discloses an electronic device comprising: a sensor configured to measure a first measurement of a physiological parameter of a user, and a second measurement of the parameter after the first measurement (paragraphs [0046]-[0048]); a recorder configured to record a log comparing a physical activity performed by the user that is input into the log by the user with an input interface and the parameter of the user measured by the sensor during the first measurement and the second measurement such that a relationship between a change in the parameter between the first measurement and the second measurement and the physical activity that causes the change in the parameter may be recorded, wherein the physical activity is performed during the time between the first measurement and the second measurement (paragraphs [0048]); and a controller configured to compare change of the measured parameter between the first measurement and the second measurement with the physical activity performed by the user in the log and provide activity advice including another physical activity to be performed by the user or continuing the physical activity that was already being performed by the user to improve or maintain the parameter based on the first and second measurements measured by the sensor (paragraph [0042], [0054], [0073]), wherein the log is recorded after the first and second measurements by the sensor were measured (paragraph [0048], [0054]).  Suzuki does not disclose the measured 

Regarding claim 2, Suzuki further discloses the activity advice being based on evaluation of the measurements relative to a predetermined threshold (paragraph [0055]).
Regarding claim 3, Erdman’s activities include exercise (column 2, lines 8-13 – massage).3. 
Regarding claim 4, Suzuki further discloses a memory (element 1010) configured to store an activity plan of the user, wherein 25the controller provides the activity advice in relation to the activity plan (paragraph [0055], [0084]).
Regarding claim 5, Suzuki discloses a health support system comprising: a measurement terminal comprising a sensor configured to measure a first physiological parameter of a user, and a second measurement of the parameter after the first measurement (paragraphs [0046]-

Regarding claim 6, Suzuki discloses a health support method comprising: measuring a physiological parameter with a sensor configured to measure a first measurement of the parameter of a user, and a second measurement of the parameter after the first measurement (paragraphs [0046]-[0048]); recording, with a recorder, a log comparing a physical activity performed by the user that is input into the log by the user with an input interface and the parameter measured during the first measurement and the second measurement such that a relationship between a change in the parameter between the first measurement and the second measurement and the physical activity that causes the change in the parameter may be recorded (paragraph [0048]), wherein the physical activity is performed during the time between the first measurement and the second measurement (paragraph [0048]); and comparing, with a controller (paragraph [0042]), change of the measured between the first measurement and the second measurement with the physical activity performed by the user in the log, and providing, with the controller, activity advice including another physical activity to be performed by the user or continuing the physical activity that was already being performed by the user to improve or maintain the parameter based on the first and second measurements (paragraphs [0054], [0073]), wherein the log is recorded after the first and second measurements were measured (paragraph [0048], [0054]).
.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the claims are directed to statutory subject matter because they call for the use of a blood flow sensor, recorder, and controller. Applicant appears to misunderstand how the claims are evaluated to determine whether they are found statutory. As is clearly set forth above and in prior Office Actions, the claims are directed to the abstract idea of providing activity advice based on evaluation of physiological data; the sensor, recorder, and controller components are additional elements significantly more to the abstract idea. The act of measuring a blood flow speed as recited is mere data gathering and is used to provide an input to the abstract idea, but is not part of the abstract idea itself. 
The Examiner notes that Suzuki was applied against previous versions of the claims in Office Actions dating to 2018; Applicant’s arguments with respect to Suzuki have been considered but are moot because of the numerous substantive amendments to the claims since they were presented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0052740 to Mori, 2009/0149928 to Relin, 2001/0000727 to Driehuys, which also all disclose performing blood flow speed measurements which are used to optimize the patient’s blood flow speed condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791